         Case 5:08-cr-00671-NAM Document 455-1 Filed 03/26/19 Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NORTHERN NEW YORK

UNITED STATES OF AMERICA,                     )
                                              )
         v.                                   )          No. 08-CR-0671-NAM
                                              )
JERMAINE GARY,                                )
                                              )
                           Defendant.         )
_____________________________________

                      EMERGENCY MOTION TO REDUCE SENTENCE
                      PURSUANT TO THE FIRST STEP ACT OF 2018
                           IMMEDIATE RELEASE ELIGIBLE

         JERMAINE GARY, by his undersigned counsel, Molly K. Corbett, Assistant

Federal Public Defender, respectfully moves this Court pursuant to Section 404(b) of

the First Step Act of 2018 for an order imposing a reduced term of imprisonment from

200 months to a sentence within the guidelines range or to “time served,” 140 months,

which will make him eligible for immediate release. Mr. Gary also requests a

reduction in his supervised release term to the now applicable minimum term of 8

years.

A.       LEGISLATIVE BACKGROUND

         On December 21, 2018, the First Step Act of 2018 was enacted into law. See

132 Stat. 5194. Section 404 of that law made the Fair Sentencing Act of 2010 (“2010

FSA”) retroactive to defendants who were convicted of violating a statute, the

statutory penalties for which were modified by the 2010 FSA. The 2010 FSA was

enacted because Congress recognized that the 1986 Anti-Drug Abuse Act’s penalty

scheme for crack cocaine offenses was far too harsh and had a disparate impact on
      Case 5:08-cr-00671-NAM Document 455-1 Filed 03/26/19 Page 2 of 9



African American defendants. See Kimbrough v. United States, 552 U.S. 85, 97-99

(2007); Dorsey v. United States, 567 U.S. 260, 268-69 (2012). Specifically, Section 2

of the 2010 FSA changed the penalty structure for crack offenses, as follows:

            Section 841(b)(1)(C) now provides for a sentencing range of up to 20

             years if the offense involved less than 28 grams or an unspecified

             amount of crack cocaine;

            Section 841(b)(1)(B)(iii) now provides for a sentencing range of 5 to 40

             years if the offense involved “28 grams or more” but less than 280

             grams of crack cocaine; and,

            Section 841(b)(1)(A)(iii) now provides for a sentencing range of 10 years

             to life if the offense involved “280 grams or more” of crack cocaine.

21 U.S.C. § 841(b) (2018).

      Section 404(b) of the First Step Act of 2018 provides that the court “may,” upon

motion of the defendant, “impose a reduced sentence.” First Step Act of 2018, § 404(b)

Pub. L. 115-391, 132 Stat. 5194, 5222 (Dec. 21, 2018).

      The 2010 FSA went into effect immediately (August 3, 2010), and, partly to

more thoroughly put an end to the “disproportionate status quo,” the Supreme

Court held that the new penalty structure would apply to any defendant sentenced

on or after August 3, 2010, including those who committed the offense prior to that

date. Dorsey, 567 U.S. at 278. Still, this remedy to the disproportionate status quo

fell far short since it left intact many unjust sentences that were imposed under the

pre-2010 FSA penalty structure from 1986 to August 3, 2010 or June 21, 2012 when



                                            2
        Case 5:08-cr-00671-NAM Document 455-1 Filed 03/26/19 Page 3 of 9



Dorsey was decided.1 The First Step Act of 2018 has now created a freestanding

remedy to retroactively reduce sentences of this type.

        Section 404 of the First Step Act establishes its remedy in two steps, and it

clearly applies to Mr. Gary at each step.

        First, the First Step Act defines what offenses are covered by its remedy:

        Definition of Covered Offense: In this section, the term “covered offense”
        means a violation of a Federal criminal statute, the statutory penalties
        for which were modified by section 2 or 3 of the Fair Sentencing Act of
        2010 (Public Law 111-220; 124 Stat. 2372), that was committed before
        August 3, 2010.

First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5222, § 404(a) (2018).

Mr. Gary’s drug offense is a “covered offense” because Section 2 of the 2010 FSA

“modified” the “statutory penalties” under § 841(b) for “violation[s]” of 21 U.S.C. §§

841(a) and 846, and he committed such offense before August 3, 2010.

        Second, the First Step Act provides the circumstances under which a district

court may impose a reduced sentence for defendants who were previously sentenced

for a “covered offense”:

        Defendants Previously Sentenced: A court that imposed a sentence for
        a covered offense may, on motion of the defendant
        . . . , impose a reduced sentence as if Sections 2 and 3 of the Fair
        Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372) were in
        effect at the time the covered offense was committed.

First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5222 § 404(b) (2018).

This provision plainly applies to Mr. Gary because this Court previously “imposed a

sentence” on him “for a covered offense,” and he is moving for imposition of a


1
 Not all defendants sentenced under the pre-FSA penalties filed a § 2255 or other motion for relief after
Dorsey.

                                                    3
        Case 5:08-cr-00671-NAM Document 455-1 Filed 03/26/19 Page 4 of 9



reduced sentence.2 Thus, this Court may now “impose a reduced sentence” on Mr.

Gary for his crack cocaine offense as if the FSA were in effect.

       Third, the First Step Act provides two narrow limitations on this

resentencing power.

       No court shall entertain a motion made under this section to reduce a
       sentence [1] if the sentence was previously imposed or previously reduced
       in accordance with the amendments made by sections 2 and 3 of the Fair
       Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372) or [2] if a
       previous motion made under this section to reduce the sentence was, after
       the date of enactment of this Act, denied after a complete review of the
       motion on the merits.

First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5222 § 404(c) (2018).

Neither of these limitations apply to Mr. Gary.

B.     PROCEDURAL AND FACTUAL BACKGROUND

       On October 28, 2009, Gary pleaded guilty pursuant to a plea agreement to

violating 21 U.S.C. § 846 (a)(1) by conspiring with others from July 2008 to October

of 2008 to possess with intent to distribute more than 50 grams of cocaine base and

more than 500 grams of cocaine charged as the single count in the fourth superseding

indictment. The government also filed an Enhanced Penalty Information pursuant

to 21 U.S.C. §851 alleging that Gary had previously been convicted of four prior

felony drug offenses: (1) Criminal Possession of a Controlled Substance, 3rd Degree

on October 9, 1998 in Oneida County Court, New York (Case No. I98-330); (2)

Criminal Possession of a Controlled Substance, 5th Degree on April 4, 2000 in

Herkimer County Court, New York, (Case No. S00-020-A); (3) Criminal Possession


2The Government agrees that Mr. Gary is eligible for a sentencing reduction under the First Step
Act of 2018.

                                                 4
       Case 5:08-cr-00671-NAM Document 455-1 Filed 03/26/19 Page 5 of 9



of a Controlled Substance, 5th Degree on December 9, 2002, in Oneida County Court,

New York (Case No. I02-23 8); (4) Attempted Criminal Possession of a Controlled

Substance, Third Degree on November 23, 2004 in Oneida County Court, New York,

Case#: I04-341. Mr. Gary’s statutory mandatory minimum sentence was Life with a

statutory maximum of Life pursuant to 21 U.SC. § 841(b)(1)(A), for possession of 50

grams or more of crack cocaine after multiple prior felony drug offenses.

      The Presentence Report (“PSR”) based the guidelines calculations on the

offense that involved more than 50 grams and up to 150 grams of cocaine base as

agreed upon by the government and Gary in the plea agreement for determining the

base offense level of 30. PSR p. 6, ¶4; p. 13, ¶31. A three level downward adjustment

for acceptance of responsibility reduced the total offense level to 27. 3

      However, Gary was also classified as a “career offender” under U.S.S.G.

§4B1.1(b)(2) based upon his convictions on two counts of Criminal Sale of a Controlled

Substance, Third Degree (Felony) on October 9, 1998 (PSR ¶ 48) and Attempted

Criminal Possession of a Controlled Substance, Third Degree (Felony) on November

23, 2004 (PSR ¶ 51). The PSR advised that because his maximum statutory sentence

was Life, his base offense level was 37 under the career offender guideline. U.S.S.G.

§4B1.1(b)(1); PSR p. 14, ¶40. His criminal history category was VI. After a three-

level reduction for acceptance of responsibility, the total offense level was 34,

rendering a guideline range of 262 to 327 months. PSR p. 23, ¶77. Because Gary had



3The guidelines range simply based upon the drug amount and the actual calculated criminal history
category of VI would have been 130 to 162 months.


                                                5
            Case 5:08-cr-00671-NAM Document 455-1 Filed 03/26/19 Page 6 of 9



two prior felony drug convictions, his mandatory minimum sentence was Life. PSR p.

27, ¶ 77; U.S.S.G. ¶5G1.1 (b). The statutory minimum of Life was greater than the

guidelines sentence so the Life sentence became the guidelines sentence. U.S.S.G.

§5G1.1

        At the sentencing on June 8, 2010, the government moved for a downward

departure that the court granted. Exhibit 1, Transcript of Sentencing, June 8, 2019

at 4.   4   Defense counsel requested a delay in sentencing pending the outcome of the

legislation but was denied. Ex. at 6.5 Neither party objected to the offense level

calculation or the criminal history score. Ex. 1 at 3-4. After finding the total offense

level was 34 with the Criminal History Category VI, the court imposed a sentence of

200 months imprisonment. Ex. 1 at 7-8.6                The court also imposed 10 years of

supervised release. Id.

        After the sentence was imposed, Gary asked the court about the applicability

of the pending legislation. Ex. 1 at 10-11. The Court advised Gary that he was not

waiving his right to resentencing if the legislation was retroactive. Id. at 10.

        C.       APPLICATION OF THE FAIR SENTENCING ACT THROUGH
                 THE FIRST STEP ACT

        Under the now fully retroactive Fair Sentencing Act of 2010, Mr. Gary is subject

to a mandatory minimum of 10 years imprisonment with a statutory maximum of

Life for an offense involving more than 28 grams of crack cocaine but less than 280


4 The government referenced a letter filed on June 1, 2010 that included the motion for downward
departure. The letter appears not to have been filed as it is not entered on the docket, Counsel is
estimating the amount of the court’s departure from the district court’s sentencing decisions.
5The Fair Sentencing Act passed August 3, 2010.

6 The first offense level that includes a sentence of 200 months with a Criminal History Category VI

is level 31. U.S.S.G. Ch. 5, Part A.

                                                  6
      Case 5:08-cr-00671-NAM Document 455-1 Filed 03/26/19 Page 7 of 9



grams with prior convictions for felony drug offenses. 21 U.S.C. §841(b)(1)(B). The

minimum applicable term of supervised release is 8 years.

      The reduction in the maximum sentence changes the guidelines calculation

from the mandatory minimum of Life that corresponded to the base offense level of

43 to the base offense level of 37. U.S.S.G. Ch. 5, Part A; U.S.S.G. §4B1.1(b).

Including the reduction of three levels for acceptance of responsibility results in a

total offense level of 34. PSR p.14, ¶41. With the Criminal History Category VI, the

amended advisory guideline range was 262 to 327 months. PSR p. 23, ¶77.

      At the original sentencing it appears that the court reduced Gary’s sentence

from the mandatory life guidelines level of 43 to a sentence equivalent to a total

offense level of 31 after calculating the guidelines sentence, granting the

government’s motion for departure and apparently departing additional levels. In

reducing the guidelines sentence from a Life sentence down to 200 months the court

granted what equated to a nine level departure.

      Using the currently applicable offense level of 34, with the previously granted

departures would reduce the total offense level to 25. With a Criminal History

category of VI, the advisory guidelines range becomes 110 to 137 months. A sentence

within the advisory guidelines range would make Gary eligible for release.

      Mr. Gary has not previously moved for a reduced sentence under Section 404

of the First Step Act of 2018, and his sentence was not previously imposed or

previously reduced in accordance with sections 2 and 3 of the 2010 FSA. His current

release date from the custody of the Bureau of Prisons (BOP) is June 12, 2023. Exhibit



                                          7
       Case 5:08-cr-00671-NAM Document 455-1 Filed 03/26/19 Page 8 of 9



2, BOP Summary Reentry Plan-Progress Report and Disciplinary Record. He has

served 124 months in prison. Based upon the amount of time served his good time

credit is approximately 500 days or 16 ½ months.

      Gary is not only eligible but deserving of the sentence reduction. During his ten

years in custody he has focused his efforts on educational classes and vocational

training completing over thirty courses during his imprisonment. He eventually

settled on training for a career in the culinary profession. Ex. 2 at 1-2. He is employed

in the kitchen, dining room and Culinary Arts program at FCI Danbury where he is

currently incarcerated. Id. He has had one minor disciplinary infraction in 2016 that

reduced his good time by 40 days.

      Based upon the foregoing, Mr. Gary is eligible for relief under the First

Step Act of 2018, and imposition of a reduced sentence is consistent with Congress’s

intent to remedy the disproportionate impact of the statutory penalties applied to

crack cocaine offenses prior to 2010. A reduced sentence within the revised advisory

guidelines range in accordance with the court’s prior sentence variance would make

Mr. Gary eligible to begin serving his term of supervised release. Gary also requests

to reduce the term to currently applicable 8 years of supervised release.

      Mr. Gary respectfully requests the Court to order Probation to advise of its

position in the most expeditious manner possible, and to then exercise its authority

to resentence him as soon as possible. If the Court agrees that Mr. Gary has already

served his newly reduced sentence, he does not seek a resentencing hearing.




                                           8
Case 5:08-cr-00671-NAM Document 455-1 Filed 03/26/19 Page 9 of 9



DATED: March 26, 2019

Respectfully submitted,

Lisa A. Peebles
FEDERAL PUBLIC DEFENDER
Office of the Federal Public Defender
for the Northern District of New York

BY:
____________________________
Molly K. Corbett
Assistant Federal Public Defender
Bar Roll # 105740




                                    9
